Citation Nr: 0905153	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability, to include as secondary to the veteran's service-
connected left shoulder disability.  

2.  Entitlement to a rating in excess of 20 percent for left 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from March 1990 to 
March 1994 and from June 1996 to March 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
impingement syndrome, right shoulder, and denied an increased 
rating for the veteran's service-connected left shoulder 
disability, then rated as 10 percent disabling.  The 
veteran's disagreement with the denial of his claims led to 
this appeal.  During the course of the appeal, the RO granted 
an increased rating, to 20 percent for the left shoulder 
disability, and the veteran continued his appeal.  

Other matters

The record shows that in a rating decision dated in 
February 2007, the RO denied service connection for post-
traumatic stress disorder (PTSD).  Additional evidence was 
thereafter added to the record, and in a rating decision 
dated in December 2007, the RO said it considered the PTSD 
service connection claim reopened, but proceeded to deny the 
claim.  In a letter to the veteran dated in December 2007 the 
RO informed the veteran of its decision and provided notice 
of his appellate rights.  There is no indication in the 
claims file that the veteran filed a notice of disagreement 
with the denial of service connection for PTSD, and that 
issue is not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124 (1996) (a notice of disagreement initiates appellate 
review in VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of substantive appeal after statement of the case is 
issued).  




FINDINGS OF FACT

1.  There is no competent evidence that relates any current 
right shoulder disability to claimed injury in service or to 
the veteran's service-connected left shoulder disability.  

2.  The veteran's service-connected left shoulder disability 
is manifested primarily by complaints of chronic severe pain 
with limited painful motion and weakening on use, which in 
approximates impairment equivalent to motion of the non-
dominant arm to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's right shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria for a 30 percent rating for the veteran's 
left shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 3.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a statement received at the RO in January 2006, the 
veteran requested re-evaluation of his service connected left 
shoulder and said his other side was severely stressed by 
having to use it to compensate for his service-connected 
condition.  The RO accepted this statement as a claim for an 
increased rating for the veteran's service-connected left 
shoulder disability and a claim for service connection for 
right shoulder disability secondary to the service-connected 
left shoulder disability.  

In a letter dated in early March 2006, the RO notified the 
veteran what the evidence must show to substantiate secondary 
service connection and increased rating claims.  In its 
letter, the RO outlined what evidence VA would obtain and 
what information and evidence the veteran should provide.  
The RO explained that VA is responsible for getting relevant 
records from Federal agencies and that on his behalf VA would 
make reasonable efforts to obtain other records for which he 
provided appropriate release authorization.  The RO 
emphasized to the veteran that it is his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  

In addition, in a letter dated in late March 2006, the RO 
discussed the assignment of disability ratings and the 
assignment of effective dates.  The RO explained that 
depending on the disability involved, it would assign a 
rating from 0 percent to as  much as 100 percent and that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, including information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  In this 
letter, the RO described the kind of evidence considered in 
determining an effective date and provided examples of the 
evidence the veteran should identify or provide.  

In September 2008, the RO sent the veteran a letter in 
response to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, in an increased rating claim, 
adequate section 5103(a) notice requires that VA notify the 
claimant that to substantiate an increased rating claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increased in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the September 2008 letter, the RO discussed the assignment 
of disability ratings, and explained that depending on the 
disability involved, it would assign a rating from 0 percent 
to as much as 100 percent and that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO explained that in 
determining the disability rating it considered evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and its 
symptoms on employment and daily life.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  As an 
enclosure to the September 2008 letter, the RO provided 
rating criteria pertaining to limitation of motion of the 
arm, which are the criteria used in the evaluation of 
shoulder joint impairment when there is no ankylosis.  

The veteran had the opportunity to respond to all this 
information, the claims were subsequently readjudicated by 
the RO, and the veteran was provided a supplemental statement 
of the case in October 2008.  Based on the foregoing, the 
Board finds that a reasonable person would have understood 
from the information that the RO provided to the veteran what 
was necessary to substantiate his claims and concludes that 
he had a meaningful opportunity to participate in the 
adjudication of the issues on appeal such that the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

As to VA's duty to assist, the RO has obtained the veteran's 
service medical records, along with available VA medical 
evidence.  Additionally, the veteran has been provided a VA 
examination which included consideration of the left 
shoulder, and the examiner provided a medical opinion on 
pertaining to secondary service connection.  The Board has 
also considered whether a VA medical opinion as to a nexus 
between the veteran's right shoulder disability and service 
is necessary for proper adjudication of the veteran's service 
connection claim.  

An examination or opinion is necessary if the evidence of 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
this case, although the veteran now asserts that he had a 
right shoulder separation in service at the same time as his 
left shoulder injury, the evidence does not establish that 
the veteran had a right shoulder injury in service and does 
not indicate that any current right shoulder disability may 
be related to the veteran's service.  Regarding this latter 
point the Board notes that there is a low threshold for 
finding that evidence suggestive of a medical nexus is 
present.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, however, although the veteran states his right 
shoulder was injured at the same time as the left shoulder 
injury in service, the service medical records include no 
reference to right shoulder injury or complaints, and there 
is no indication in the record of any relationship between 
service and the veteran's current right shoulder disability 
other than the assertions now being made by the veteran.  In 
the absence of any evidence other than the veteran's 
uncorroborated assertions, the Board finds no duty to obtain 
a VA medical opinion under 38 C.F.R. § 3.159.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Background

The veteran's service medical records show he was seen in a 
hospital emergency room in November 1992 with complaints of a 
left shoulder injury four hours earlier.  He reported that 
while playing flag football, he was hit and fell with his arm 
extended upward and landed on his left shoulder.  On 
examination of the left shoulder, there was tenderness to 
palpation over the acromioclavicular joint and ecchmysois 
over the posterior, lateral shoulder.  Elevation/abduction to 
90 degrees caused pain.  The assessment was acromioclavicular 
joint separation, rotator cuff contusion, doubt tear.  In a 
November 1992 report of X-rays of the left shoulder, the 
radiologist said there was a mild to moderate sprain of the 
coracoclavicular and acromioclavicular ligaments with 
asymmetric widening of the acromioclavicular distance and 
widened left coracoclavicular distance that increased with 
weight.  In the emergency room, the veteran was instructed to 
wear a sling for two weeks and to take Motrin, 600 mg., three 
times a day.  

In February 1993, the veteran reported left shoulder pain 
since November 1992.  He stated he had been on a profile and 
when it was over, he used the shoulder and reinjured it.  On 
examination of the left shoulder, there was pain with 
external and internal rotation, but no pain with abduction.  
There was full range of motion with pain.  The assessment was 
left shoulder injury.  Motrin was prescribed, and the veteran 
was put on a profile for three weeks.  He was sent to 
physical therapy, and the plan was that he was to be seen 
daily at the physical therapy clinic, use moist heat at home, 
and continue Motrin.  

When he was reevaluated in late February 1993, the physical 
therapist wrote a consultation request for the veteran to be 
continued in physical therapy at Ft. Riley.  The veteran was 
seen by a physical therapist at Ft. Riley in May 1993.  At 
that time, the veteran reported his left shoulder had 
improved greatly but still hurt with heavy lifting, pushups, 
and he said he felt popping.  On examination, there was full 
range of motion and full strength in the left shoulder.  
External rotation and abduction were painful.  Impingement 
was positive, and there was painful apprehension.  The 
assessment was probable left shoulder bursitis.  The plan was 
for Indocin, a profile, cuff isometrics, and icing.  

At his January 1994 service separation examination, the 
veteran gave a history of having separated his left shoulder 
in 1992; the examiner commented that the veteran reported no 
recurrence.  The examiner evaluated the upper extremities as 
normal.  The veteran's service medical records for his first 
period of active service include no complaint or finding 
concerning the right shoulder.  At a periodic examination in 
May 1996, just prior to his second period of active service, 
which began in June 1996, in his report of medical history 
the veteran answered yes to the question of have you ever had 
or have you now a painful or "trick" shoulder or elbow.  
Clinical evaluation of the veteran's upper extremities was 
normal.  There is no mention of either shoulder in 
chronological medical records during the veteran's active 
service from June 1996 to March 1997.  

In early June 2003, the veteran was seen at a VA clinic and 
complained of increasing pain in his left shoulder. He said 
his left shoulder pain had been increasing in severity for 
three months and increased with carrying heavy objects and 
limited him in  his ability to carry tools, etc.  He 
described the pain as dull, and rated it as a 4 on a scale of 
10 at baseline, increasing to an 8 on a scale of 10 with 
activities.  He said he treated it with ice and over-the-
counter ibuprofen with limited relief.  He said he had not 
had physical therapy or evaluation by a private provider and 
denied recent trauma.  He gave a history of bilateral 
shoulder separation in 1993 while in the army playing 
football.  He said he had restricted duty but no therapy.  He 
reported that he was working as a plumber, which involved 
very laborious lifting and pulling resulting in increased 
pain.  After examination, the assessment was left shoulder 
pain, tendonitis.  VA X-rays of the left shoulder were taken 
in June 2003, and the impression was question of slight 
separation of the acromioclavicular joint of the shoulder 
without subluxation.  The glenohumeral joint was intact.  

The veteran filed his claim for service connection for left 
shoulder disability in June 2003.  

At a VA examination in February 2004, the examiner noted that 
the veteran's service medical records showed the veteran had 
injured his left shoulder playing football in 1992 as he fell 
on his shoulder and it was separated.  He noted that the 
veteran was given physiotherapy and rest for a number of 
weeks and that X-rays at that time were suggestive of mild 
separation.  The veteran reported that he had continued to 
have pain in his shoulder since then and said the trouble 
with his shoulder was increasing.  The impression reported by 
a VA radiologist in the report of an MRI ( magnetic resonance 
imaging) study of the left shoulder in February 2004 was:  
suprahumeral cuff tendinitis with superimposed abrasions of 
the bursal surface of the supraspinatus and infraspinatus; 
fluid in the subacromial/subdeltoid bursa, consistent with 
inflammation/bursitis; and degenerative appearing changes in 
the acromioclavicular joint with bone edema and slight 
widening of the joint space with questionably a small 
effusion.  

In a rating decision dated in March  2004, the RO granted 
service connection for traumatic arthritis of the left 
shoulder joint and assigned a 10 percent rating from the date 
of receipt of the veteran's claim in June 2003.  The 
veteran's current claim was received in January 2006 at which 
time he requested re-evaluation of his left shoulder 
condition and said his other side was severely stressed by 
having to use it to compensate for his service-connected 
condition.  

VA medical records show the veteran was seen in May 2005 and 
grave a history of dislocation of the left shoulder in 1992 
due to injury.  He stated he experienced pain in his left 
shoulder if he lifted anything heavy.  He denied other 
significant medical disease or problems.  He said he took 
Motrin for headaches occasionally.  On examination, the right 
shoulder was not tender, and range of motion was normal.  The 
examiner did not report findings concerning the left 
shoulder.  The assessment was traumatic arthritis, left 
shoulder.  In November 2005, it was noted that the veteran 
was on crutches because of fracture of the distal fibula.  At 
that time, he reported continued left shoulder pain and said 
he was using ibuprofen, which was helping some.  He said the 
pain was a 7 on a scale of 10.  

The veteran was seen at an unscheduled visit at a VA 
outpatient clinic in January 2006 and at that time said his 
left shoulder had been hurting for a few months, but was 
getting worse.  He said he was unable to hold a cup filled 
with liquid and that his motion was limited.  He described 
soreness and aching and sharp pain, which was continuous.  
The veteran was scheduled to be seen by a physician three 
days later.  The veteran first saw a primary care nurse to 
whom he reported he was having pain in his left shoulder, and 
he said the pain was a 10 on a scale of 10.  At the visit 
with the physician, it was noted that the veteran had a 
history of traumatic arthritis of the left shoulder, and he 
said he continued to have pain over the right shoulder and 
limited range of motion.  The veteran said Motrin helped 
some, and he said at times there was a pop of his left 
shoulder.  On examination, the physician noted tenderness 
over the left acrominion and painful range of motion of the 
left shoulder.  The assessment was traumatic arthritis, left 
shoulder, and ibuprofen was renewed.  He was given a steroid 
injection in February 2006 with follow-up in March 2006.  

When seen at a VA outpatient clinic in early June 2006, the 
veteran reported pain in the left arm with abduction and 
reported he had been treated for it with joint injections.  
He said he did not do chronic or repetitive work with this 
arm.  On examination, left shoulder abduction was 
to 80 degrees, forward flexion was to 90 degrees, and 
extension was to 30 degrees.  The assessment was shoulder 
pain, and ibuprofen was increased.  A referral to the 
rheumatology clinic was planned.  

At VA examination in late June 2006, it was noted that the 
veteran had suffered a left acromioclavicular separation 
while playing football in service in November 1992.  At the 
examination the veteran complained of bilateral shoulder pain 
and fatigue in the right extremity when doing overhead 
activities.  The veteran stated that he injured his right 
shoulder at the same time as the left shoulder.  The examiner 
sated that he found no evidence of this in the veteran's 
claims file.  The examiner noted that the veteran had been 
diagnosed as having a grade II acromioclavicular separation 
on the left and received rehabilitation via physical therapy.  

At the examination, the veteran reported soreness of the 
right shoulder, which he graded as a 4 on a scale of 10, and 
he rated left shoulder pain as 9 to 10 on a scale of 10.  He 
reported that he took ibuprofen, 800 mg., three times a day 
as needed and an occasional Lortab with partial relief of his 
symptoms for a three to four-hour period.  The veteran said 
that he had missed two days of work as a route salesman in 
the last year due to his shoulder problems.  He said his 
sleep was intermittent due to his severe left shoulder pain 
and that he was unable to perform any overhead activities.  
It was noted that his dominant extremity is his right.  The 
veteran gave no history of flare-ups or additional 
limitations on repetitive use.  

On examination of the left shoulder, there was no tenderness 
over the acromioclavicular joint.  There was forward flexion 
to 140 degrees with pain starting at 90 degrees.  There was 
abduction to 90 degrees with severe pain starting at 
70 degrees.  There was external rotation from 0 to 70 degrees 
with pain throughout, and there was internal rotation from 
0 to 90 degrees without pain.  It was noted that X-rays of 
the left shoulder showed widening of the acromioclavicular 
joint and some spurring of the distal clavicle.  The clinical 
diagnosis was left shoulder impingement.  

Examination of the right shoulder showed full active range of 
motion without pain in all planes.  There was mild tenderness 
at the insertion of the cuff tendon, laterally.  X-rays of 
the right shoulder were negative.  The clinical diagnosis was 
mild impingement of the right shoulder.  In his comments, the 
examiner said the veteran's current right shoulder condition 
is impingement syndrome.  He said that it is not related to 
the veteran's left shoulder condition as there is no evidence 
that the use of one extremity over another leads to this 
condition.  He said this was pure speculation by the veteran 
and had not been validated by the scientific literature.  

At a VA mental health outpatient visit in July 2006, the 
veteran reported chronic severe left shoulder pain and said 
cortisone injections had provided temporary relief.  He said 
he also was taking Motrin.  The veteran said the pain was 
an 8 on a scale of 10.  He reported the pain was exacerbated 
by lifting his arm and by excessive movement.  It was noted 
that the veteran had been referred to the rheumatology clinic 
for further follow-up, and the veteran was directed to report 
uncontrolled pain to primary care and follow with them.  

At a July 2006 VA rheumatology clinic consultation, it was 
noted that the veteran had a history of chronic left shoulder 
pain and that he had been given a shoulder injection, which 
helped for one month.  It was noted that a July 2006 left 
shoulder MRI study showed a small amount of fluid around the 
subscapularis tendon consistent with minimal tendinitis and 
that fluid was seen around the supraspinatus tendon 
consistent with tendonitis.  Hypertrophic bony changes were 
seen at the acromioclavicular joint causing indentation on 
the supraspinatus muscle.  The radiologist said this may 
cause impingement syndrome.   The impression was possible 
impingement syndrome and inflammatory changes of the 
subscapularis and supraspinatus tendons.  At the rheumatology 
consultation the assessment was impingement syndrome, 
refractory to various treatments and osteophyte indenting the 
supraspinatus muscle.  The examiner injected the veteran's 
left shoulder with triamcinolone and lidocaine.  The plan was 
to refer the veteran to physical therapy for pain relief and 
to refer him to orthopedics for consideration of surgery.  

In August 2006, the veteran was seen in a VA physical 
medicine and rehabilitation clinic for 60 minutes of 
occupational therapy.  He was given deep pressure massage 
directly over the supraspinatus to release surrounding fluid 
and was instructed on a home exercise program.  

At a VA orthopedic consultation in January 2007, the veteran 
reported that his left shoulder symptoms had progressively 
worsened over the past two years and that he had had two 
corticosteroids injections.  He said the injections had given 
him short-lived symptomatic relief, only lasting around six 
weeks.  On examination, there was slight prominence of the 
acromioclavicular joint on the left, and there was tenderness 
over the joint.  Range of motion of the left upper extremity 
was forward flexion to 170 degrees, abduction to 90 degrees, 
and external rotation at the side to 70 degrees.  There were 
positive impingement signs, and the examiner found mild 
rotator cuff weakness with no instability.  The assessment 
was impingement syndrome and acromioclavicular joint 
arthrosis.  The plan was to do an acromioclavicular joint 
injection and a bursal injection.  The examiner said he 
briefly discussed the possibility of arthroscopic subacromial 
decompression and acromioclavicular joint resection, and the 
veteran stated he would like to have surgery if the injection 
did not help his symptoms.  The veteran's left 
acromioclavicular joint was injected with Marcaine and 
Kenalog, and the left subacromial bursa was injected with 
Marcaine, lidocaine, and Kenalog.  



Right shoulder service connection claim

Legal criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For certain chronic disorders, such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Although the veteran has stated that he injured his right 
shoulder in service at the same time he injured his left 
shoulder, service medical records do not include any mention 
of a complaint or finding concerning the veteran's right 
shoulder.  The Board specifically notes that in 
November 1992, at the time the veteran reported his left 
shoulder injury, he said that while playing flag football, he 
was hit and fell with his arm extended upward and landed on 
his left shoulder.  He did not mention his right shoulder 
then or at any other time during service.  The Board 
acknowledges that the veteran reported in-service bilateral 
shoulder injuries at VA outpatient visits starting in 2003, 
but he has not identified or submitted any evidence of a 
causal relationship between his current right shoulder 
disability, diagnosed as impingement syndrome, and service 
other than his own assertions.  It appears that it is the 
veteran's primary contention that his right shoulder 
impingement syndrome is secondary to his service-connected 
left shoulder disability.  There is no medical evidence of a 
nexus between service or any incident of service and the 
veteran's current right shoulder disability, nor is there any 
medical evidence that relates his right shoulder impingement 
syndrome to his service-connected left shoulder disability.  
In this regard, the examiner at the June 2006 VA examination 
considered this and said there is no evidence that the use of 
one extremity over another leads to impingement syndrome, and 
he said that such was pure speculation by the veteran and had 
not been validated by the scientific literature.  

The Board is left with the veteran's assertions that his 
right shoulder disability is related to service or to his 
service-connected left shoulder disability.  The record does 
not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his right 
shoulder disability is related to service or to his service-
connected left shoulder disability is therefore entitled to 
no weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Based on the forgoing, the Board finds there is no competent 
evidence that relates any current right shoulder disability 
to claimed injury in service or to the veteran's service-
connected left shoulder disability.  The preponderance of the 
evidence is clearly against the claim, and the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board concludes that service connection for the veteran's 
right shoulder disability is not warranted, and the claim 
must be denied.  

Left shoulder increased rating claim

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.  

Rating criteria

The Court has emphasized that evaluation of musculoskeletal 
disabilities includes consideration of functional loss due to 
pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination, and of impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5010 is the code for arthritis due to trauma.  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint.  See 38 C.F.R. § 4.45.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of 
shoulder motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm to midway between the 
side and shoulder level also warrants a 20 percent rating.  
When motion is limited to 25 degrees from the side, a 
30 percent rating is warranted for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted when there is 
malunion with moderate deformity and a 20 percent rating is 
warranted for malunion with marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 20 percent rating is also granted 
when there are frequent episodes and guarding of all arm 
movements.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of the humerus (flail shoulder) 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 
note to Diagnostic Code 5203 indicates that the alternative 
is to rate on impairment of function of the contiguous joint.  
Id.  

Analysis

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
of the humerus (flail shoulder).  Thus, his shoulder 
disability will not be rated on any of those bases. 

In its July 2006 rating decision, the RO continued 
the 10 percent rating for the veteran's left shoulder 
disability, and the veteran's disagreement with that decision 
led to this appeal.  During the course of the appeal, the RO 
increased the rating for the veteran's left shoulder 
disability to 20 percent effective from the date of receipt 
of his increased rating claim in January 2006, and the 
veteran continued his appeal.  

In the July 2006 rating decision, the RO rated the veteran's 
right shoulder disability under Diagnostic Code 5010 and 
later rated the disability under Diagnostic Code 5010-
5201when it raised the rating to 20 percent.  The use of 
hyphenated diagnostic codes is explained at 38 C.F.R. § 4.27, 
which states that in the selection of code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With disease, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, the 
underlying disease has been identified as traumatic 
arthritis, which is rated under Diagnostic Code 5010, and the 
residual condition has been rated based on limitation of 
motion of the arm under Diagnostic Code 5201.  

On review of the evidence in its entirety, at no time has the 
medical evidence shown nonunion of malunion of the clavicle 
or scapula, and it is the judgment of the Board that the 
veteran's left shoulder disability is most appropriately 
rated under Diagnostic Code 5201 pertaining to limitation of 
motion of the arm.   

On review of the evidence outlined above, it is clear that at 
no time during the rating period has there been a showing of 
limitation of motion of the left arm to 25 degrees from the 
side, which is specified for a 30 percent rating for the 
minor arm under Diagnostic Code 5201.  The Board further 
acknowledges that at the June 2006 VA examination the veteran 
gave no history of flare-ups or additional limitations on 
repetitive use.  The record does, however, show that when 
seen for treatment the veteran reported that his left 
shoulder pain was exacerbated by lifting his arm and by 
excessive movement, he is unable to do overhead lifting, and 
he does not do chronic or repetitive work this arm, reporting 
continuous left shoulder pain.  Further, when he has been 
seen for treatment, the extent to which he has been able to 
abduct his left arm, that is, raise it from his side, has 
been said by examiners to be limited by severe pain.  In this 
regard, the record shows the veteran has been given left 
shoulder corticosteroid injections, with only short-term pain 
relief, and he has reported continuing interference with his 
sleep due to the left shoulder pain.  In addition, there has 
been noted rotator cuff weakness.  

Although the degree of limitation of motion shown on 
examination would not meet the criteria for a 30 percent 
rating under Diagnostic Code 5201, which requires motion 
limited to 25 degrees from the side for a 30 percent rating, 
it is the judgment of the Board that with application of the 
provisions of 38 C.F.R. § 4.40, § 4.45, and § 4.59 pertaining 
to functional loss and weakened and painful motion, that the 
evidence is in relative equipoise as to whether the 
disability more closely approximates the criteria for a 
30 percent rating than the currently assigned 20 percent 
rating.  Considering the requirements for corticosteroids 
injections for short-term pain relief and resolving all doubt 
in favor of the veteran, the Board finds that the veteran's 
service-connected left shoulder disability approximates 
impairment equivalent to motion of the non-dominant arm 
to 25 degrees from the side, which supports a 30 percent 
rating for the disability throughout the appeal period.  

Only certain kinds of impairment of the humerus or ankylosis 
of the scapulohumeral articulation would support a schedular 
rating higher that 30 percent for the veteran's left shoulder 
disability.  The evidence does no show, nor does the veteran 
contend, that such has been shown.  In summary, the Board 
finds the evidence supports a 30 percent schedular rating, 
but no higher, for the veteran's left shoulder disability 
throughout the appeal period.  

Extraschedular rating consideration

VA may assign an extraschedular rating when there is an 
exceptional or unusual disability picture that makes it 
impractical to apply the regular standards of the Rating 
Schedule.  An exceptional or unusual disability picture is 
characterized by factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board does not have the authority 
to assign an extraschedular rating in the first instance.  
When an extraschedular rating may be warranted, the Board 
must refer the case to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  

In determining whether an extraschedular rating is necessary, 
VA must compare the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  As detailed in the 
discussion above, the Board finds that the criteria 
reasonably describe the veteran's disability level and 
symptomatology related to the service-connected disability at 
issue.  As such, the veteran's disability picture is 
contemplated by the rating schedule and schedular evaluations 
are adequate.  

The Board further notes that during the rating period the 
veteran was not hospitalized for his left shoulder 
disability.  Additionally, the evidence does not show marked 
interference with employment, and the veteran reported that 
he missed only two days of work because of his left shoulder.  
There is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating, nor is there anything in the evidence to 
indicate that the veteran's left shoulder disability causes 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (disability rating itself is a 
recognition that industrial capabilities are impaired).  
Thus, there is no need to refer the rating of the veteran's 
left shoulder disability to designated VA officials for 
consideration of an extraschedular rating


ORDER

Service connection for right shoulder disability is denied.  

A 30 percent rating for the veteran's service-connected left 
shoulder disability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


